Exhibit 10.7

DIVIDEND REINVESTMENT PLAN

OF

TPG SPECIALTY LENDING, INC.

Effective as of December 31, 2011

TPG Specialty Lending, Inc., a Delaware corporation (the “Company”), hereby
adopts the following plan (the “Plan”) with respect to cash dividend
distributions declared by its Board of Directors on shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”).

1. Unless a stockholder specifically elects to receive cash pursuant to
paragraph 4 below, all cash dividend distributions hereafter declared by the
Company’s Board of Directors shall be reinvested by the Company in the Company’s
Common Stock on behalf each stockholder, and no action shall be required on such
stockholder’s part to receive such Common Stock.

2. Such cash dividend distributions shall be payable on such date or dates
(each, a “Payment Date”) as may be fixed from time to time by the Board of
Directors to stockholders of record at the close of business on the record
date(s) established by the Board of Directors for the cash dividend distribution
involved.

3. Prior to the initial public offering of the Company’s Common Stock, the
Company intends to use primarily newly issued shares of its Common Stock to
implement the Plan. The number of shares of Common Stock to be issued to a
stockholder that has not elected to receive its dividends in cash in accordance
with paragraph 4 below (each, a “Participant”) shall be determined by dividing
the total dollar amount of the distribution payable to such Participant by the
net asset value per share of the Company’s Common Stock as of the last day of
the Company’s fiscal quarter immediately preceding the date such distribution
was declared (the “Reference NAV”); provided that in the event a distribution is
declared on the last day of a fiscal quarter, the Reference NAV shall be deemed
to be the net asset value per share of the Company’s Common Stock as of such
day; provided further that the number of shares to be issued to a Participant
pursuant to the foregoing shall be rounded downward to the nearest whole number
to avoid the issuance of fractional shares, it being understood that any
fractional share otherwise issuable to a Participant but for this proviso shall
instead be paid to such Participant in cash as further provided in paragraph 5
below.

4. A stockholder may elect to receive any portion of its cash dividend
distributions in cash. To exercise this option, such stockholder shall notify
TSL Advisers, LLC (referred to as the “Plan Administrator”), in writing (using
the form of notice set forth as an appendix to the TPG Specialty Lending, Inc.
Subscription Agreement signed by such stockholder or any other form of notice as
distributed to such stockholder by the Company) so that such notice is received
by the Plan Administrator no later than 10 days prior to the record date fixed
by the Board of Directors for the first distribution such stockholder wishes to
receive in cash. Such election shall remain in effect until the stockholder
shall notify the Plan Administrator in writing of such stockholder’s desire to
change its election, which notice shall be delivered to the Plan Administrator
no later than 10 days prior to the record date fixed by the Board of Directors
for the first distribution for which such stockholder wishes its new election to
take effect.



--------------------------------------------------------------------------------

5. Shares of Common Stock issued pursuant to the Plan in connection with any
cash dividend shall be issued to each Participant (i) in the event that the
applicable Reference NAV has been approved by the Company’s Board of Directors
(or a committee thereof) prior to the Payment Date of such cash dividend, on the
Payment Date or (ii) otherwise, promptly upon the date such approval has been
provided by the Company’s Board of Directors. All shares of Common Stock issued
pursuant to the Plan shall be issued in non-certificated form and shall be
credited to such Participant on the books and records of the Company. Cash
payable to a Participant in lieu of fractional shares pursuant to paragraph 3
shall be paid contemporaneously with the issuance of such shares in connection
with such cash dividend.

6. The Plan Administrator will confirm to each Participant each issuance of
shares made to such Participant pursuant to the Plan as soon as practicable
following the date of such issuance.

7. The Plan Administrator’s service fee, if any, and expenses for administering
the Plan will be paid for by the Company. There will be no brokerage charges or
other charges to stockholders who participate in the Plan.

8. The Plan may be terminated by the Company upon notice in writing mailed to
each Participant at least 30 days prior to the effectiveness of such
termination.

9. These terms and conditions may be amended or supplemented by the Company at
any time. Any such amendment or supplement may include an appointment by the
Plan Administrator in its place and stead of a successor agent under the terms
and conditions agreed upon by the Company, with full power and authority to
perform all or any of the acts to be performed by the Plan Administrator as
agreed to by the Company.

10. The Plan Administrator will at all times act in good faith and use its best
efforts within reasonable limits to ensure its full and timely performance of
all services to be performed by it under this Plan and to comply with applicable
law, but assumes no responsibility and shall not be liable for loss or damage
due to errors.

11. These terms and conditions shall be governed by the laws of the State of
Delaware, without regard to the conflicts of law principles thereof, to the
extent such principles would require or permit the application of the laws of
another jurisdiction.

 

2